This is an original proceeding in habeas corpus.
The petitioner presented his petition in which he alleged that he was unlawfully restrained in his liberty by the sheriff of Dade County, acting under a judgment against the petitioner adjudging him to be in contempt of court and sentencing him to serve a period of thirty days in the county jail to purge himself of such contempt.
The return of respondent is: "That at the time of the issuance of said writ he held the relator in custody under and by virtue of a certain judgment and sentence of the Circuit Court of the Eleventh judicial Circuit in and for Dade County, Florida, a copy of which judgment is hereto attached and made a part hereof. The respondent further says that pursuant to the requirements and mandates in the attached writ he has released the said J.H. McLean from custody because of the posting and delivery of bail in the amount required in and by said writ."
The judgment is:
"WHEREAS, J.H. McLean was this day, under the process of this court, brought before the Grand jury, duly empaneled and convened at the fall term of this court and this day in session, and was duly cautioned and sworn to speak the truth in a certain matter then and there being made and investigated by said Grand jury, and having refused *Page 691 
to answer said questions propounded to him before the said Grand jury by the State Attorney of the Eleventh Judicial Circuit in and for Dade County, Florida, and after having so refused, this Court having ordered and commanded him, the said J.H. McLean, to answer such questions and the said J.H. McLean, in defiance of the court, having refused to make any response, reply or answer thereto, and having stated to this court that he would not make answer to such questions,
"IT IS THEREFORE ORDERED AND ADJUDGED that the said J.H. McLean be, and he is hereby adjudged in contempt of this court.
"IT IS FURTHER ORDERED that the said J.H. McLean be confined in the County Jail of Dade County, Florida, for a period of thirty (30) days unless he shall, prior to the expiration of said thirty (30) days, purge himself of such contempt by making answer to the questions propounded unto him."
The return is sufficient answer to the petition and is sufficient to show that the judgment was lawfully imposed as punishment for a contempt committed in the presence of the Court.
There is nothing in the record which shows the nature of the questions propounded to the witness, nor is there anything in the record to show that there was any lawful reason for petitioner to refuse to answer the questions.
Therefore, we must assume that such questions were proper questions for the witness to have been required to answer before the Grand Jury.
For the reasons stated, the writ is quashed and the petitioner is remanded to the custody of the respondent.
So ordered.
  TERRELL, C. J., and BUFORD and THOMAS, J. J., concur. *Page 692
BROWN, J., concurs in opinion and judgment.
Justices WHITFIELD and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.